                        Case 21-10474-MFW                  Doc 596     Filed 07/15/21         Page 1 of 15




                                 IN THE UNITED STATES BANKRUPTCY COURT
                                      FOR THE DISTRICT OF DELAWARE


         In re:                                                            Chapter 11

         ALAMO DRAFTHOUSE CINEMAS                                          Case No. 21-10474 (MFW)
         HOLDINGS, LLC, et al.,
                                                                           (Jointly Administered)
                                                       1
                                             Debtors.
                                                                           Hearing Date: September 8, 2021 at 10:30 a.m. (ET)
                                                                           Objection Deadline: July 29, 2021 at 4:00 p.m. (ET)

                      FIRST INTERIM FEE REQUESTS OF DEBTORS’ PROFESSIONALS

         TO:       (I) THE DEBTORS; (II) COUNSEL TO THE POSTPETITION LENDERS; (III) COUNSEL
                   TO THE COMMITTEE; AND (IV) THE U.S. TRUSTEE

                           PLEASE TAKE NOTICE that, pursuant to that certain Order Establishing

         Procedures for Interim Compensation and Reimbursement of Expenses for Retained Professionals

         [Docket No. 162] (the “Interim Compensation Order”), the professionals retained by the above-

         captioned debtors and debtors in possession (collectively, the “Debtors”) hereby apply for interim

         quarterly allowance of compensation and reimbursement of expenses (this “Fee Request”) for all

         interim monthly fee applications filed for the period from March 3, 2021 through and including

         May 31, 2021. Summaries of the fees and expenses subject to this Fee Request are annexed hereto



         1
             The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
         number, are: Alamo Drafthouse Cinemas Holdings, LLC (2205); Alamo Drafthouse Cinemas, LLC (5717); Alamo
         Vineland, LLC (1626); Alamo League Investments GP, LLC (1811); Alamo League Investments, Ltd. (7227); Alamo
         South Lamar GP, LLC (3632); Alamo South Lamar, LP (4563); Alamo Drafthouse Raleigh, LLC (5979); Alamo DH
         Anderson Lane, LLC (3642); Alamo Yonkers, LLC (4971); Alamo Mission, LLC (2284); Alamo Ritz, LLC (9465);
         Alamo Mueller, LLC (1221); Mondo Tees, LLC (6900); Alamo City Foundry, LLC (6092); Alamo Mainstreet, LLC
         (2052); Alamo City Point, LLC (3691); Alamo Liberty, LLC (5755); Alamo Satown, LLC (6197); Alamo
         Marketplace, LLC (7041); Alamo Stone Oak, LLC (8398); Alamo Westlakes, LLC (4931); Alamo Park North, LLC
         (1252); Alamo North SA, LLC (6623); Alamo Avenue B, LLC (8950); Alamo Slaughter Lane GP, LLC (6968); Alamo
         Slaughter Lane, Ltd. (5341); Alamo Cinema Group I GP, LLC (9537); Alamo Cinema Group I, LP (9656); Alamo
         Westminster, LLC (8906); Alamo Staten Island, LLC (7781); Alamo Aspen Grove, LLC (7786); Alamo Lakeline,
         LLC (5294); Alamo Sloans, LLC (9343). The location of the Debtors’ service address is: 3908 Avenue B, Austin,
         Texas 78751.
28364430.1
                      Case 21-10474-MFW          Doc 596     Filed 07/15/21     Page 2 of 15




         and set forth in the monthly fee applications previously filed with the Court. Pursuant to the

         Interim Compensation Order, the Debtors were previously authorized to pay on an interim basis

         80% of the amount of compensation requested and 100% of the amount requested for

         reimbursement of expenses without further order from the Court upon the expiration of a 14-day

         objection period.

                        PLEASE TAKE FURTHER NOTICE THAT OBJECTIONS, IF ANY, TO

         THIS FEE REQUEST ARE REQUIRED TO BE FILED AND SERVED ON THE

         AFFECTED PROFESSIONAL AND THE FOLLOWING PARTIES ON OR BEFORE

         JULY 29, 2021 AT 4:00 P.M. (ET): (a) counsel to the Debtors, Young Conaway Stargatt & Taylor,

         LLP, Rodney Square, 1000 North King Street, Wilmington, Delaware 19801, Attn: Matthew B. Lunn,

         Esq. (mlunn@ycst.com) and Kenneth J. Enos, Esq. (kenos@ycst.com); (b) counsel to the Postpetition

         Lenders, (i) Ropes & Gray LLP, 1211 Avenue of the Americas, New York, New York 10036, Attn:

         Gregg M. Galardi (gregg.galardi@ropesgray.com), and (ii) Proskauer Rose LLP, One International

         Place, Boston, MA 02110, Attn: Charles A. Dale (cdale@proskauer.com); (c) the Office of the United

         States Trustee, 844 King Street, Suite 2207, Lockbox 35, Wilmington, Delaware 19801, Timothy J.

         Fox, Jr. (timothy.fox@usdoj.gov); and (d) counsel to the Official Committee of Unsecured Creditors,

         Pachulski Stang Ziehl & Jones LLP, 919 N. Market Street, 17th Floor, Wilmington DE, 19801, Attn:

         Bradford Sandler, Esq. (bsandler@pszjlaw.com) and Robert Feinstein, Esq. (rfeinstein@pszjlaw.com).

                        PLEASE TAKE FURTHER NOTICE that a hearing to consider approval of this

         Fee Request will be held on September 8, 2021 at 10:30 a.m. (ET) before the Honorable Mary

         F. Walrath, United States Bankruptcy Court Judge for the District of Delaware.

                        PLEASE TAKE FURTHER NOTICE THAT IF YOU FAIL TO RESPOND

         IN ACCORDANCE WITH THIS FEE REQUEST, THE COURT MAY ENTER AN



28364430.1

                                                         2
                       Case 21-10474-MFW   Doc 596     Filed 07/15/21   Page 3 of 15




         ORDER APPROVING THE FEE REQUEST WITHOUT FURTHER NOTICE OR A

         HEARING.


             Dated: July 15, 2021          YOUNG CONAWAY STARGATT & TAYLOR, LLP
                    Wilmington, Delaware
                                           /s/ Matthew B. Lunn
                                           M. Blake Cleary (No. 3614) (mbcleary@ycst.com)
                                           Matthew B. Lunn (No. 4119) (mlunn@ycst.com)
                                           Kenneth J. Enos (No. 4544) (kenos@ycst.com)
                                           Betsy L. Feldman (No. 6410) (bfeldman@ycst.com)
                                           Jared W. Kochenash (No. 6557) (jkochenash@ycst.com)
                                           1000 N. King Street
                                           Wilmington, Delaware 19801
                                           Telephone: (302) 571-6600
                                           Facsimile: (302) 571-1253

                                           Counsel to the Debtors and Debtors in Possession




28364430.1

                                                   3
                     Case 21-10474-MFW            Doc 596    Filed 07/15/21       Page 4 of 15




                              IN THE UNITED STATES BANKRUPTCY COURT
                                   FOR THE DISTRICT OF DELAWARE


         In re:                                                  Chapter 11

         ALAMO DRAFTHOUSE CINEMAS                                Case No. 21-10474 (MFW)
         HOLDINGS, LLC, et al.,
                                                                 (Jointly Administered)
                                       Debtors.
                                                                 Hearing Date: September 8, 2021 at 10:30 a.m. (ET)
                                                                 Objection Deadline: July 29, 2021 at 4:00 p.m. (ET)

                                  FIRST INTERIM FEE REQUEST OF
                              YOUNG CONAWAY STARGATT & TAYLOR, LLP

      Name of Applicant:                                   Young Conaway Stargatt & Taylor, LLP

      Authorized to Provide Professional Services to:      Debtors and Debtors in Possession

      Effective Date of Retention:                         March 3, 2021

      Period for Which Compensation                        March 3, 2021 through and including May 31, 2021
      and Reimbursement is Sought:

   Monthly Fee                                                                            Amount of
                                                                            Amount of                Amount of
   Application                                  Total       CNO Filing                    Expenses
                    Period     Total Fees                                  Fees Paid or               Holdback
   Filing Date                                Expenses       Date &                       Paid or to
                   Covered     Requested                                    to be Paid               Fees Sought
    & Docket                                  Requested     Docket No.                     be Paid
                                                                              (80%)                    (20%)
       No.                                                                                 (100%)
     4/26/21                                                 5/11/21
                   3/3/21 –
   Docket No.
                   3/31/21
                              $356,286.00     $8,339.08     Docket No.     $285,028.80    $8,339.08     $71,257.20
       334                                                     461
     5/14/21                                                  6/1/21
                   4/1/21 –
    Docket No.
                   4/30/21
                              $450,829.50      $935.52      Docket No.     $360,663.60     $935.52      $90,165.90
       463                                                     511
     6/23/21                                                  7/8/21
                   5/1/21 –
    Docket No.
                   5/31/21
                              $438,413.00     $1,995.06     Docket No.     $350,730.40    $1,995.06     $87,682.60
       548                                                     582
                  TOTAL       $1,245,528.50   $11,269.66                   $996,422.80    $11,269.66 $249,105.70




28364430.1
                      Case 21-10474-MFW           Doc 596     Filed 07/15/21      Page 5 of 15




                          SUPPLEMENT TO FIRST INTERIM FEE REQUEST OF
                            YOUNG CONAWAY STARGATT & TAYLOR, LLP

                        Young Conaway Stargatt & Taylor, LLP (“Young Conaway” or the “Firm”),

         counsel to the debtors and debtors in possession (collectively, the “Debtors”), hereby supplements

         the First Interim Fee Request of Young Conaway Stargatt & Taylor, LLP (the “First Interim

         Application”) for the period from March 3, 2021 through May 31, 2021 (the “Application Period”)

         by attaching, as Exhibits A through E hereto, certain schedules requested by the Appendix B—

         Guidelines for Reviewing Applications for Compensation and Reimbursement of Expenses Filed

         under United States Code by Attorneys in Larger Chapter 11 Cases (the “UST Guidelines”). In

         addition, Young Conaway respectfully states as follows to address the questions set forth under

         section C.5 of the UST Guidelines:

                a.      During the Application Period, Young Conaway did not agree to any variations

                        from, or alternatives to, its standard or customary billing rates, fees, or terms.

                b.      The fees sought by Young Conaway in the First Interim Application are more than

                        the fees budgeted pursuant to the original budget provided by Young Conaway to

                        the Debtors.

                c.      The professionals included in the First Interim Application did not vary their hourly

                        rates based on the geographic location of the bankruptcy case.

                d.      The First Interim Application did not include any fees dedicated to revising time

                        records or preparing and revising invoices that would not normally be compensable

                        outside of bankruptcy.

                e.      The time period covered by the First Interim Application includes approximately

                        3.10 hours, with a value of $2,619.50, spent by Young Conaway to ensure that the

                        time entries subject to the First Interim Application comply with the Local Rules

28364430.1
                       Case 21-10474-MFW         Doc 596      Filed 07/15/21    Page 6 of 15




                        of Bankruptcy Practice and Procedure of the United States Bankruptcy Court for

                        the District of Delaware and do not disclose privileged or confidential information.

                  f.    The First Interim Application does not include any rate increases since retention.


             Dated: July 15, 2021               YOUNG CONAWAY STARGATT & TAYLOR, LLP
                    Wilmington, Delaware
                                                /s/ Matthew B. Lunn
                                                M. Blake Cleary (No. 3614) (mbcleary@ycst.com)
                                                Matthew B. Lunn (No. 4119) (mlunn@ycst.com)
                                                Kenneth J. Enos (No. 4544) (kenos@ycst.com)
                                                Betsy L. Feldman (No. 6410) (bfeldman@ycst.com)
                                                Jared W. Kochenash (No. 6557) (jkochenash@ycst.com)
                                                1000 N. King Street
                                                Wilmington, Delaware 19801
                                                Telephone: (302) 571-6600
                                                Facsimile: (302) 571-1253

                                                Counsel to the Debtors and Debtors in Possession




28364430.1
                                                          2
                          Case 21-10474-MFW               Doc 596        Filed 07/15/21        Page 7 of 15




                                                             EXHIBIT A

                                            CUSTOMARY AND COMPARABLE
                                             COMPENSATION DISCLOSURES


         Young Conaway’s hourly rates for bankruptcy services are comparable to the hourly rates charged
         in complex chapter 11 cases by similarly skilled bankruptcy attorneys. In addition, Young
         Conaway’s hourly rates for bankruptcy services are comparable to the rates charged by the Firm
         for other complex corporate and litigation matters. The rates charged by the Firm for the services
         performed in the prior calendar year in the practice areas that are comparable to the services
         performed by the Bankruptcy and Corporate Restructuring section – namely, Corporate
         Counseling and Litigation, Business Planning, and Intellectual Property Litigation -are set forth
         below. Also included below is 2020 blended hourly rate information for all sections of the Firm,
         excluding the Bankruptcy and Corporate Restructuring section and the Personal Injury and
         Workers’ Compensation section.

             Category of                                             Blended Hourly Rate
             Timekeeper                           Billed                     Billed                        Billed
                                             In comparable               Firm-wide for                This Application
                                            practice areas for        preceding calendar
                                           preceding calendar                year2
                                                  year1
             Partner                              $786                          $698                          $803
             Counsel                              $605                          $533                          $550
             Associate                            $422                          $418                          $455
             Paralegal                            $260                          $230                          $314
                     Aggregated:                  $552                          $523                          $582




         1
             This column reflects the blended 2020 rates charged by the firm for complex corporate and litigation matters in the
             following sections of the firm: Corporate Counseling and Litigation, Business Planning, and Intellectual Property
             Litigation.
         2
             This column excludes blended hourly rates for the Bankruptcy and Corporate Restructuring section and the
             Personal Injury and Workers’ Compensation section.
28364430.1
                       Case 21-10474-MFW       Doc 596    Filed 07/15/21    Page 8 of 15


                                                    EXHIBIT B

                           SUMMARY OF TIMEKEEPERS INCLUDED IN THE
                                 FIRST INTERIM APPLICATION


                                                                Fees Billed in   Hours Billed   Hourly Rate
                                                  Date of            the           in the       Billed in the
                                                   First         Application     Application    Application
             Name           Title     Department Admission         Period          Period          Period
                                      Commercial
  Brent C. Shaffer         Partner                 1995           $24,408.00          45.20         $540.00
                                      Real Estate
                                       Business
  Craig D. Grear           Partner    Planning &   1996           $60,522.50          56.30       $1,075.00
                                         Tax
  M. Blake Cleary          Partner    Bankruptcy       1997       $47,223.00          47.70         $990.00

  Matthew B. Lunn          Partner    Bankruptcy       2001     $391,657.50          463.50         $845.00

  Kenneth J. Enos          Partner    Bankruptcy       2004       $70,350.00          93.80         $750.00
                                      Commercial
  John C. Kuffel           Partner                     2004       $73,601.50         123.70         $595.00
                                      Real Estate
  Andrew Magaziner         Partner    Bankruptcy       2009          $435.00           0.60         $725.00

  Michael S. Neiburg       Partner    Bankruptcy       2009        $2,900.00           4.00         $725.00
                                       Business
  Paul J. Loughman         Partner    Planning &       2010        $5,737.50           8.50         $675.00
                                         Tax
  Lauren E. M.                         Labor &
                          Counsel                      2010        $1,705.00           3.10         $550.00
  Russell                             Employment

  Travis G. Buchanan      Associate   Bankruptcy       2011       $19,350.00          30.00         $645.00
                                       Business
  Allurie R. Kephart      Associate   Planning &       2012       $17,451.00          27.70         $630.00
                                         Tax
  Lauren Dunkle
                          Associate    Corporate       2014        $5,692.50           9.90         $575.00
  Fortunato
                                       Business
  Ryan D. Hart            Associate   Planning &       2017       $17,251.50          37.10         $465.00
                                         Tax
  Betsy L. Feldman        Associate   Bankruptcy       2017     $194,881.50          419.10         $465.00

  Jared W.
                          Associate   Bankruptcy       2018       $50,085.00         111.30         $450.00
  Kochenash

28364430.1
                       Case 21-10474-MFW        Doc 596       Filed 07/15/21   Page 9 of 15



                                                                   Fees Billed in   Hours Billed   Hourly Rate
                                                  Date of               the           in the       Billed in the
                                                   First            Application     Application    Application
             Name           Title     Department Admission            Period          Period          Period
  Catherine C. Lyons      Associate   Bankruptcy     2019             $1,890.00           4.20         $450.00

  Matthew Milana          Associate   Bankruptcy     2019             $3,330.00           7.40         $450.00

  Michael E.
                          Associate    Corporate     2019               $850.00           2.00         $425.00
  Neminski

  Andrew C. Papa          Associate   Bankruptcy     2020          $191,505.00          450.60         $425.00

  Kacey E. Jennings       Associate   Bankruptcy     2021            $17,080.00          42.70         $400.00
                           Law
  Heather P. Smillie                  Bankruptcy          -           $3,240.00           8.10         $400.00
                           Clerk
  Debbie Laskin           Paralegal   Bankruptcy          -           $1,184.00           3.70         $320.00

  Casey Cathcart          Paralegal   Bankruptcy          -             $341.00           1.10         $310.00

  Michelle Smith          Paralegal   Bankruptcy          -          $42,036.00         135.60         $310.00

  Karen Luongo            Paralegal    Corporate          -             $580.00           2.00         $290.00

  Monica Fratticci        Paralegal    Litigation         -             $175.00           1.00         $175.00

  Patrick M. Foss         Paralegal    Litigation         -              $66.00           0.40         $165.00

                                         TOTAL                    $1,245,528.50       2,140.30




28364430.1
                      Case 21-10474-MFW              Doc 596       Filed 07/15/21        Page 10 of 15


                                                         EXHIBIT C

                                           BUDGET AND STAFFING PLAN

                                       Position of Applicant, Number of Years in that Position, Year of
       Professional
                                       Obtaining License to Practice
                                       Partner since 2005. Joined firm as an associate in 1998. Member of DE
       M. Blake Cleary
                                       and PA Bars since 1997.
                                       Partner since 2010. Joined firm as an associate in 2001. Member of DE
       Matthew B. Lunn
                                       Bar since 2001. Member of NY Bar since 2009.
                                       Partner since 2015. Joined firm as an associate in 2004. Bankruptcy.
       Kenneth J. Enos
                                       Member of DE Bar since 2004.
       Betsy L. Feldman                Joined firm as an associate in 2017. Member of DE Bar since 2017.

       Jared W. Kochenash              Joined firm as an associate in 2018. Member of DE Bar since 2018.

       Andrew C. Papa                  Joined firm as associate in 2020. Member of DC Bar since 2020.

       Michelle Smith                  Paralegal. Bankruptcy.

                                                     STAFFING PLAN


                                                  Number of Timekeepers Expected to
               Category of Timekeeper               Work on the Matter During the                 Average Rate1
                                                          Budgeted Period

          Partner                                                     3                               $850.77
          Counsel                                                     -                                  -
          Associate
          (7 or more years since first                                -                                   -
          admission)
          Associate
                                                                      1                               $465.00
          (4-6 years since first admission)
          Associate
          (less than 4 years since first                              2                               $436.36
          admission)
          Paralegal                                                   1                               $310.00




28364430.1 1 The
               Average Hourly Rate is a weighted average based on the individual hourly rate of, and projected number of
          hours worked by, each timekeeper over the course of the Final Fee Period.
                    Case 21-10474-MFW        Doc 596      Filed 07/15/21   Page 11 of 15




                                                  BUDGET

                 March                              April                               May
               $360,000.00                       $480,000.00                         $260,000.00
                                                                       Estimated
                              Project Category                          Hours             Estimated Fees
     B001    Case Administration                                            97                  $54,893
     B002    Court Hearings                                                 97                  $54,893
     B003    Cash Collateral/DIP Financing                                  97                  $54,893
     B004    Schedules & Statements, U.S. Trustee Reports                   97                  $54,893
     B005    Lease/Executory Contract issues                               484                 $274,465
     B006    Use, Sale or Lease of Property (363 issues)                   580                 $329,358
     B007    Claims Analysis, Objections and Resolutions                    58                  $32,936
     B008    Meetings                                                       58                  $32,936
     B009    Stay Relief Matters                                            19                  $10,979
     B010    Reclamation Claims and Reclamation Adversaries (Only)          19                  $10,979
     B011    Other Adversary Proceedings                                    39                  $21,957
     B012    Plan and Disclosure Statement                                   0                       $0
     B013    Creditor Inquiries                                             19                  $10,979
     B014    General Corporate Matters                                      77                  $43,914
     B015    Employee Matters                                               58                  $32,936
     B016    Asset Analysis                                                  0                       $0
     B017    Retention of Professionals/Fee Issues                          97                  $54,893
     B018    Fee Application Preparation                                    19                  $10,979
     B019    Travel                                                          0                       $0
     B020    Utility Services                                               19                  $10,979
                                                              Total      1934                $1,097,862


                                          BUDGETED EXPENSES

                           March                   April                     May
                           $5,000                  $3,000                   $3,000




28364430.1


                                                      2
                Case 21-10474-MFW       Doc 596    Filed 07/15/21   Page 12 of 15




                                           EXHIBIT D

                 SUMMARY OF COMPENSATION BY PROJECT CATEGORY

                            Project Category              Hours Billed    Fees Sought
             Case Administration                               89.80        $38,061.50
             Court Hearings                                    86.30        $49,130.50
             Cash Collateral/DIP Financing                     82.60        $58,980.50
             Schedules & Statements, U.S. Trustee Reports     100.60        $44,750.00
             Lease/Executory Contract Issues                  558.20       $346,470.50
             Use, Sale or Lease of Property                   747.40       $448,537.00
             Claims Analysis, Objections & Resolutions         41.00        $25,305.00
             Meetings                                          69.60        $49,279.50
             Stay Relief Matters                               19.60         $8,741.00
             Other Adversary Matters                           36.60        $21,658.50
             Plan and Disclosure Statement                      0.70           $318.00
             Creditor Inquiries                                 2.60         $1,937.00
             General Corporate Matters                         73.70        $38,893.00
             Employee Matters                                  63.10        $37,765.50
             Retention of Professionals/Fee Issues            157.10        $69,592.50
             Fee Application Preparation                        6.70         $4,070.50
             Utility Services                                   4.70         $2,038.00
                                                   TOTAL    2,140.30     $1,245,528.50


                         SUMMARY OF EXPENSE REIMBURSEMENT

                                Category                            Amount
             Computerized Legal Research                                 $1,409.76
             Corporation Services Co. – Entity Search                    $6,373.90
             Corporation Services Co. – Good Standings                     $507.80
             Delivery/Courier                                                $7.50
             Deposition/Transcript                                         $615.40
             Docket Retrieval/Search                                       $157.00
             Facsimile                                                       $0.50
             Filing Fee                                                    $224.00
             Reproduction Charges                                          $853.80
             Teleconference/Video Conference                             $1,120.00
                                                  TOTAL                 $11,269.66




28364430.1
                    Case 21-10474-MFW          Doc 596     Filed 07/15/21     Page 13 of 15




                                                  EXHIBIT E

                             SUMMARY OF FIRST INTERIM APPLICATION
        Name of Applicant                                       Young Conaway Stargatt & Taylor, LLP
        Name of Client                                          Debtors
        Time period covered by First Interim Application        March 3, 2021 through May 31, 2021
        Total compensation sought during the Application
                                                                $1,245,528.50
        Period
        Total expenses sought during the Application Period     $11,269.66
        Petition Date                                           March 3, 2021
        Retention Date                                          March 3, 2021
        Date of order approving employment                      March 29, 2021
        Total compensation approved by interim order to date    $0.00
        Total expenses approved by interim order to date        $0.00
        Total allowed compensation paid to date                 $0.00
        Total allowed expenses paid to date                     $0.00
        Blended rate in the First Interim Application for all
                                                                $602.45
        attorneys
        Blended rate in the First Interim Application for all
                                                                $581.94
        timekeepers
        Compensation sought in the First Interim Application
        already paid pursuant to a monthly compensation         $996,422.80
        order but not yet allowed
        Expenses sought in the First Interim Application
        already paid pursuant to a monthly compensation         $11,269.66
        order but not yet allowed
        Number of professionals included in the First Interim
                                                                28
        Application
        If applicable, number of professionals in the First
        Interim Application not included in staffing plan       21
        approved by client
        If applicable, difference between fees budgeted and     Amt. Budgeted: $1,100,000.00
        compensation sought during the Application Period       Amt. Sought: $1,245,528.50
        Number of professionals billing fewer than 15 hours
                                                                14
        to the case during the Application Period
        Are any rates higher than those approved or disclosed
                                                                No
        at retention?


28364430.1
                     Case 21-10474-MFW            Doc 596      Filed 07/15/21     Page 14 of 15




                              IN THE UNITED STATES BANKRUPTCY COURT
                                   FOR THE DISTRICT OF DELAWARE


         In re:                                                    Chapter 11

         ALAMO DRAFTHOUSE CINEMAS                                  Case No. 21-10474 (MFW)
         HOLDINGS, LLC, et al.,
                                                                   (Jointly Administered)
                                       Debtors.
                                                                   Hearing Date: September 8, 2021 at 10:30 a.m. (ET)
                                                                   Objection Deadline: July 29, 2021 at 4:00 p.m. (ET)

                                      FIRST INTERIM FEE REQUEST OF
                                     PORTAGE POINT PARTNERS, LLC

      Name of Applicant:                                    Portage Point Partners, LLC

      Authorized to Provide Professional Services to:       Debtors and Debtors in Possession

      Effective Date of Retention:                          March 3, 2021

      Period for Which Compensation                         March 3, 2021 through and including May 31, 2021
      and Reimbursement is Sought:

   Monthly Fee                                                                              Amount of
                                                                             Amount of                 Amount of
   Application                                  Total         CNO Filing                    Expenses
                    Period     Total Fees                                   Fees Paid or                Holdback
   Filing Date                                Expenses         Date &                       Paid or to
                   Covered     Requested                                     to be Paid                Fees Sought
    & Docket                                  Requested       Docket No.                     be Paid
                                                                               (80%)                     (20%)
       No.                                                                                   (100%)
     4/23/21                                                   5/10/21
                   3/3/21 –
   Docket No.
                   3/31/21
                              $384,622.50         $0.00       Docket No.    $307,698.00       $0.00       $76,924.50
       330                                                       457
     5/17/21                                                    6/2/21
                   4/1/21 –
    Docket No.
                   4/30/21
                              $332,784.50         $0.00       Docket No.    $266,227.60       $0.00       $66,556.90
       468                                                       515
     6/14/21                                                   6/29/21
                   5/1/21 –
    Docket No.
                   5/31/21
                              $198,161.50         $0.00       Docket No.    $158,529.20       $0.00       $39,632.30
       540                                                       561
                  TOTAL        $915,568.50        $0.00                     $732,454.80       $0.00      $183,113.70




28364430.1
                                                          2
                     Case 21-10474-MFW            Doc 596     Filed 07/15/21      Page 15 of 15




                              IN THE UNITED STATES BANKRUPTCY COURT
                                   FOR THE DISTRICT OF DELAWARE


         In re:                                                   Chapter 11

         ALAMO DRAFTHOUSE CINEMAS                                 Case No. 21-10474 (MFW)
         HOLDINGS, LLC, et al.,
                                                                  (Jointly Administered)
                                       Debtors.
                                                                  Hearing Date: September 8, 2021 at 10:30 a.m. (ET)
                                                                  Objection Deadline: July 29, 2021 at 4:00 p.m. (ET)

                                    FIRST INTERIM FEE REQUEST OF
                                EPIQ CORPORATE RESTRUCTURING, LLC

      Name of Applicant:                                    Epiq Corporate Restructuring, LLC

      Authorized to Provide Professional Services to:       Debtors and Debtors in Possession

      Effective Date of Retention:                          March 3, 2021

      Period for Which Compensation                         March 3, 2021 through and including May 31, 2021
      and Reimbursement is Sought:

   Monthly Fee                                                                             Amount of
                                                                             Amount of                Amount of
   Application                                  Total       CNO Filing                     Expenses
                    Period     Total Fees                                   Fees Paid or               Holdback
   Filing Date                                Expenses       Date &                        Paid or to
                   Covered     Requested                                     to be Paid               Fees Sought
    & Docket                                  Requested     Docket No.                      be Paid
                                                                               (80%)                    (20%)
       No.                                                                                  (100%)
     5/18/21                                                   6/2/21
                   3/3/21 –
   Docket No.                  $42,622.35         $0.00      Docket No.     $34,128.88       $0.00       $8,493.47
                   4/30/21
       471                                                      517
                  TOTAL        $42,622.35         $0.00                     $34,128.88       $0.00       $8,493.47




28364430.1
